 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      WESTERN HERITAGE INSURANCE
      COMPANY,
 9                         Plaintiff,                           NO. C17-01795RSL
10                  v.
11
                                                                ORDER GRANTING LEAVE TO
      MARGO LINDSAY, as personal                                AMEND
12
      representative of the estate of Nicholas
      Lindsay, deceased, et al.,
13
                           Defendants.
14

15

16         This matter comes before the Court on “Defendants’ Motion to Amend Answer.” Dkt.

17   # 22. The motion is unopposed and is therefore GRANTED. Defendants may file an amended
18   answer consistent with Dkt. # 22-1 within seven days of the date of this Order.
19

20         Dated this 7th day of November, 2018.

21                                               A
                                                 Robert S. Lasnik
22                                               United States District Judge
23

24

25

26

27
     ORDER GRANTING LEAVE
28   TO AMEND - 1
